DETAILED ACTION
This Office Action is a Response to Applicant’s Arguments and Amendment submitted 12/22/2020.
	
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112
The rejection of claim(s) 1-9, 10-14, and 16-20 in the previous Office Action under this section, 2nd paragraph (pre-AIA ) or subsection (b) (AIA ), for being indefinite is hereby withdrawn in view of Applicant’s Amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 7-8, 10-11, 14, 16-17, and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2003/0088305 to Van Schie et al. (hereinafter “Van Schie”) in view of US 2006/0155366 A1 to LaDuca et al. (hereinafter “LaDuca”) (both references previously of record).
Regarding claim 1, Van Schie discloses (see abstract; Figs. 7-8; [0005]-[0026] & [0044]-[0067]) a catheter assembly (as shown Fig. 7; see [0055]-[0056]) comprising: a catheter (67)(see Fig. 7 and [0055]-[0056]); an expandable device (60) arranged near a distal end of the catheter (see Fig. 7 and [0055]-[0056]); and a steering line (anchor wire 70) releasably coupled to the expandable device (see Fig. 7 and [0055]-[0056]) to allow selective bending of the expandable device (see [0056]).  Van Schie also discloses 
With respect to claim 1, Van Schie fails to specifically disclose, with respect to the cited embodiment, wherein the steering line comprises two or more steering lines, the steering lines each including circumferential portions arranged on circumferentially opposing sides of a perimeter of the expandable device, and each of the steering lines includes linear portions arranged between a proximal and a distal end of the expandable device.  Rather, Van Schie discloses one steering line which is disposed on one side of the expandable device (see Fig. 7 and [0055]-[0056]; and as modified above, Figs. 3-6 and [0048]-[0054]).
LaDuca discloses (see abstract; Figs. 1-4; and [0053]/[0060]/[0067]), in the same field of endeavor, a catheter assembly (as shown in Fig. 2A) comprising a catheter (32), an expandable device (as shown in Figs. 1A-1E) arranged near a distal end of the catheter (see [0053]); and multiple steering lines (see [0060]/[0067]), the steering lines including portions arranged on opposing sides of a perimeter of the expandable device (see [0060]/[0067]) which allow selective bending of the expandable device  (see [0060]/[0067]) for the purpose of selectively articulating the distal end of the device (and thus the expandable device) in multiple directions orthogonal to the longitudinal axis of the implantation system such as by providing a pair of diametrically opposed pull-wires to provide opposing orthogonal 

    PNG
    media_image1.png
    720
    680
    media_image1.png
    Greyscale


Regarding claim 2, the combination of  Van Schie and LaDuca disclose the invention substantially as claimed as discussed above for the reasons set forth above with respect to claim 1, and moreover, in the modification using the alternate embodiment of Van Schie above, Van Schie would disclose wherein the portions of the steering lines extend circumferentially about the perimeter of the expandable device adjacent a proximal end (see Figs. 3-6 and [0050]), so therefore, the resultant modification (including LaDuca) would comprise portions of both steering lines extending circumferentially about the perimeter of the expandable device adjacent a proximal end.  
Regarding claim 3, the combination of Van Schie and LaDuca disclose the invention substantially as claimed as discussed above for the reasons set forth above with respect to claim 2, and Van Schie further teaches wherein the portions of the steering lines that extend circumferentially about the 
Regarding claim 4, the combination of  Van Schie and LaDuca disclose the invention substantially as claimed as discussed above for the reasons set forth above with respect to claim 1, and further given LaDuca's suggestion of having diametrically opposed pull-wires as discussed above, then the resultant modification would comprise wherein each of the steering lines include linear portions which are parallel with one another.
 Regarding claim 7, the combination of  Van Schie and LaDuca disclose the invention substantially as claimed as discussed above for the reasons set forth above with respect to claim 1, and further because Van Schie discloses wherein the steering lines extend between a proximal end and a distal end of the expandable medical device, and the steering lines remain substantially in contact with a surface of the expandable device between the proximal end and the distal end of the expandable medical device (see Figs. 3-6 and [0050] of Van Schie). 
Regarding claim 8, the combination of  Van Schie and LaDuca disclose the invention substantially as claimed as discussed above for the reasons set forth above with respect to claim 1, and further because Van Schie, in the original embodiment, teaches wherein the steering lines exit the catheter (see Fig. 7) and then teaches in the modified embodiment where the steering lines engage the expandable implant near a proximal end of the expandable implant (see Figs. 3-6), thus, in the proposed modification, the steering lines would exit the catheter and then engage the expandable implant near a proximal end of the implant.

Regarding claim 10, Van Schie discloses (see abstract; Figs. 7-8; [0005]-[0026] & [0044]-[0067]) a catheter assembly (as shown Fig. 7; see [0055]-[0056]) comprising: a catheter (67)(see Fig. 7 and [0055]-[0056]); an expandable device (60) arranged near a distal end of the catheter (see Fig. 7 and [0055]-
With respect to claim 10, Van Schie fails to specifically disclose, with respect to the cited embodiment, wherein the steering line comprises two steering lines, wherein the steering lines each include circumferential portions diametrically staggered at a proximal end a distal end of the expandable device.  Rather, Van Schie discloses one steering line which is disposed on one side of the expandable device (see Fig. 7 and [0055]-[0056]; and as modified above, Figs. 3-6 and [0048]-[0054]).
LaDuca discloses (see abstract; Figs. 1-4; and [0053]/[0060]/[0067]), in the same field of endeavor, a catheter assembly (as shown in Fig. 2A) comprising a catheter (32), an expandable device (as shown in Figs. 1A-1E) arranged near a distal end of the catheter (see [0053]); and multiple steering lines (see [0060]/[0067]), the steering lines including portions arranged on opposing sides of a perimeter of the expandable device (see [0060]/[0067]) which allow selective bending of the expandable device  (see [0060]/[0067]) for the purpose of selectively articulating the distal end of the device (and thus the expandable device) in multiple directions orthogonal to the longitudinal axis of the implantation system 

Regarding claim 11
Regarding claim 14, the combination of  Van Schie and LaDuca disclose the invention substantially as claimed as discussed above for the reasons set forth above with respect to claim 10, and further wherein the steering line includes linear portions (as shown in Figs. 3-6 of Van Schie), and given LaDuca's suggestion of having diametrically opposed pull-wires as discussed above, then the resultant modification would comprise wherein each of the steering lines include linear portions which are parallel with one another.

Regarding claim 16, Van Schie discloses (see abstract; Figs. 7-8; [0005]-[0026] & [0044]-[0067]) a method of deploying an expandable device within vasculature of a patient (as shown Fig. 7; see [0043] and [0055]-[0056]) comprising: arranging an expandable device (60) arranged near a distal end of a catheter (see Fig. 7 and [0055]-[0056]) at a target location within the vasculature (see [0043] & [0059]); and applying tension to a steering line (70) releasably coupled to the expandable device (see Fig. 7 and [0055]-[0056]) to bend the expandable device (see [0056]).  Van Schie also discloses an alternate embodiment of a mechanism for steering/curving the expandable device (see Figs. 3-6 and [0048]-[0054]), where the "steering line" comprises a suture 25 which extends circumferentially about the perimeter of the expandable device to define a circumferential portion arranged on opposing sides of a perimeter and linear portions arranged between a proximal end and a distal end (see Figs. 3-6 and [0050]) with at least one linear portion being essentially parallel with a longitudinal axis of the expandable device (e.g., as shown in Fig. 5) for the purpose of inducing a curve in part of the length of the prosthesis (see [0054]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the combination's device with the alternate configuration of the "steering line", in order to induce a curve in part of the length of the prosthesis.
With respect to claim 16, Van Schie fails to specifically disclose, with respect to the cited embodiment, wherein the steering line comprises two steering lines, the steering lines each including 
LaDuca discloses (see abstract; Figs. 1-4; and [0053]/[0060]/[0067]), in the same field of endeavor, a catheter assembly (as shown in Fig. 2A) comprising a catheter (32), an expandable device (as shown in Figs. 1A-1E) arranged near a distal end of the catheter (see [0053]); and multiple steering lines (see [0060]/[0067]), the steering lines including portions arranged on opposing sides of a perimeter of the expandable device (see [0060]/[0067]) which allow selective bending of the expandable device  (see [0060]/[0067]) for the purpose of selectively articulating the distal end of the device (and thus the expandable device) in multiple directions orthogonal to the longitudinal axis of the implantation system such as by providing a pair of diametrically opposed pull-wires to provide opposing orthogonal deflections of the system/device  (see [0060]/[0067]).  It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to modify Van Schie's assembly with the multiple diametrically opposed steering lines, as taught by LaDuca, in order to provide a pair of diametrically opposed pull-wires to provide opposing orthogonal deflections of the system/device.
 Regarding claim 17, the combination of  Van Schie and LaDuca disclose the invention substantially as claimed as discussed above for the reasons set forth above with respect to claim 16, and further because Van Schie discloses wherein the steering lines extend between a proximal end and a distal end of the expandable medical device, and the steering lines remain substantially in contact with a surface of the expandable device between the proximal end and the distal end of the expandable medical device (see Figs. 3-6 and [0050] of Van Schie).  In making the proposed combination, by adding a second steering line to allow the device to selectively articulate in multiple directions by using diametrically opposed pull-wires, one of ordinary skill would understand that the single pull wire configuration of Van 
Regarding claim 19, the combination of  Van Schie and LaDuca disclose the invention substantially as claimed as discussed above for the reasons set forth above with respect to claim 16, and further because Van Schie discloses portions of the steering lines extend circumferentially about the perimeter of the expandable device adjacent a proximal end and the portions of the steering lines that extend circumferentially about the perimeter of the expandable device transition to extend toward a distal end of the expandable medical device (see Figs. 3-6).
Regarding claim 20, the combination of  Van Schie and LaDuca disclose the invention substantially as claimed as discussed above for the reasons set forth above with respect to claim 16, and further wherein the steering line includes linear portions (as shown in Figs. 3-6 of Van Schie), and given LaDuca's suggestion of having diametrically opposed pull-wires as discussed above, then the resultant modification would comprise wherein each of the steering lines include linear portions which are parallel with one another.

Claims 5-6, 9, 12, 13, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Schie in view of LaDuca as applied to claims 1, 12, 13, and 16, respectively, above, and further in view of US 2011/0125252 A1 to Goddard et al. (hereinafter “Goddard”) (previously of record).
Regarding claims 5-6, the combination of Van Schie and LaDuca disclose the invention substantially as claimed as discussed above for the reasons set forth above with respect to claim 1, however, the combination fails to specifically disclose wherein the steering lines are woven through a stent and a graft of the expandable device.  Van Schie does disclose, however, that the expandable device includes a stent (21-23) coupled to a graft (20) (see Figs. 3-6 and [0048]).  Note also that Van Schie discloses that the "steering line" is fastened to the graft material or one of the stents and passed through the stent (see [0050]), but is silent as to the specific mechanism of fastening.  Goddard discloses (see abstract; Figs. 1A-B; and [0052]-[0054]), in the same field of endeavor, a system and method for positioning a stent graft comprising a stent graft (1) and a pulling arrangement comprising tether 14 and tether release fiber 16, which is fastened to the stent graft by being threaded through the stent graft by being woven through the stent (3) and the graft (2) (see Fig. 1B, which shows 16 being woven through 2/3).  It would have been obvious to one having ordinary skill in the art at the time the invention was made, as a matter of applying a known technique to a known device ready for improvement to yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of fastening the combination's "steering line" to the stent graft by weaving the line through the stent and the graft, as taught by Goddard, since Goddard discloses a known technique for fastening the wire to the stent graft which would be entirely suitable for use with the combination's device and lead to a predictable result of fastening the wire to the stent graft.

Regarding claim 9, the combination of Van Schie and LaDuca disclose the invention substantially as claimed as discussed above for the reasons set forth above with respect to claim 1, however, the 
Goddard discloses (see abstract; Figs. 1A-B; and [0019]-[0025] & [0052]-[0054]), in the same field of endeavor, a system and method for positioning a stent graft comprising a stent graft (1) and a pulling arrangement comprising tether 14 and tether release fiber 16, wherein the tether is coupled to a control knob in a handle of the device (see [0022]-[0025], where "a mechanism for applying tension at a trailing end of the catheter" is interpreted under 112f and corresponds to the following structure disclosed in the instant spec.: "dials or other mechanisms for applying tension" at [0079], where "control knob" as taught by Goddard is either a) considered to be synonymous with a "dial", or b) is another known mechanism for applying tension).  It would have been obvious to one having ordinary skill in the art at the time the invention was made, as a matter of applying a known technique to a known device ready for improvement to yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of providing a mechanism on the handle of the device which actually applies the tension, the mechanism being a dial or control knob as taught by Goddard, since it would be predictable that the mechanism would allow for hands free tension of the line so that the surgeon can otherwise manipulate the device without having to manually apply tension.

Regarding claim 12, the combination of  Van Schie and LaDuca disclose the invention substantially as claimed as discussed above for the reasons set forth above with respect to claim 11, however, the combination fails to specifically disclose a handle and mechanisms for applying tension to 
Goddard discloses (see abstract; Figs. 1A-B; and [0019]-[0025] & [0052]-[0054]), in the same field of endeavor, a system and method for positioning a stent graft comprising a stent graft (1) and a pulling arrangement comprising tether 14 and tether release fiber 16, wherein the tether is coupled to a control knob in a handle of the device (see [0022]-[0025], where "a mechanism for applying tension at a trailing end of the catheter" is interpreted under 112f and corresponds to the following structure disclosed in the instant spec.: "dials or other mechanisms for applying tension" at [0079], where "control knob" as taught by Goddard is either a) considered to be synonymous with a "dial", or b) is another known mechanism for applying tension).  It would have been obvious to one having ordinary skill in the art at the time the invention was made, as a matter of applying a known technique to a known device ready for improvement to yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of providing a mechanism on the handle of the device which actually applies the tension, the mechanism being a dial or control knob as taught by Goddard, since it would be predictable that the mechanism would allow for hands free tension of the line so that the surgeon can otherwise manipulate the device without having to manually apply tension.

Regarding claim 13, the combination of Van Schie and LaDuca disclose the invention substantially as claimed as discussed above for the reasons set forth above with respect to claim 10, however, the combination fails to specifically disclose wherein the steering lines are woven through a stent and a graft of the expandable device.  Van Schie does disclose, however, that the expandable KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of fastening the combination's "steering line" to the stent graft by weaving the line through the stent and the graft, as taught by Goddard, since Goddard discloses a known technique for fastening the wire to the stent graft which would be entirely suitable for use with the combination's device and lead to a predictable result of fastening the wire to the stent graft.

Regarding claim 18, the combination of Van Schie and LaDuca disclose the invention substantially as claimed as discussed above for the reasons set forth above with respect to claim 16, however, the combination fails to specifically disclose wherein the steering lines are coupled to a mechanism for applying tension at a trailing end of the catheter.  Rather, the combination is silent as to any specific mechanism for applying tension at a trailing end of the catheter, though Van Schie does disclose the steering line extending through the catheter proximally away from the expandable device and that tension is applied to the steering line (see [0056]).  
Goddard discloses (see abstract; Figs. 1A-B; and [0019]-[0025] & [0052]-[0054]), in the same field of endeavor, a system and method for positioning a stent graft comprising a stent graft (1) and a KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of providing a mechanism on the handle of the device which actually applies the tension, the mechanism being a dial or control knob as taught by Goddard, since it would be predictable that the mechanism would allow for hands free tension of the line so that the surgeon can otherwise manipulate the device without having to manually apply tension.

Double Patenting
It is noted that Applicant’s remarks dated 07/13/2020 and 12/22/2020 state that a terminal disclaimer was filed therewith to overcome the double patenting rejections set forth in the previous Office Action.  However, no such terminal disclaimer(s) was filed.  Accordingly, the double patenting rejections are maintained and set forth below.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,782,282 B2 in view of LaDuca. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘292 claim 1 essentially anticipates or .

Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9,375,308 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘308 claim 9 essentially anticipates or discloses current claims 1 and 10, such as by claiming a catheter assembly comprising: a catheter; an expandable device arranged near a distal end (leading end) of the catheter; and a steering line releasably coupled to the expandable device, the steering line being disposed within at least a portion of the expandable device the steering lines including portions arranged on opposing sides of a perimeter of the expandable device to allow selective bending of the expandable device.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,770,332 B2 in view of LaDuca. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘332 claim 1 essentially anticipates or discloses current claim 16, such as by claiming a method of deploying an expandable device within vasculature of .

Response to Arguments
Applicant's arguments filed 12/22/2020 with respect to the claims, as amended, have been fully considered but they are not persuasive.
Applicant alleges that that the combination of Van Schie and La Duca does not disclose linear portions which are essentially parallel with a longitudinal axis of the expandable device.  However, as discussed in the rejection above, Van Schie’s modified embodiment discloses linear portions which are essentially parallel with a longitudinal axis of the expandable device (see Fig. 5, showing suture material 25 being essentially parallel to the longitudinal axis of the expandable device between points 30 and 32 (and similarly in the region below).  Thus, in this perspective, these portions are essentially parallel with the longitudinal axis.  Moreover, as shown in Fig. 3, the distance between points 30 and 32/29 are determined by the distance between the self-expanding stents 21-23 -  which are merely spaced at unspecified “intervals” (see [0048]).  Depending on the interval size (such as a larger interval), the distance between points 30 and 32/29 will be larger and thus the length of suture material 25 will move closer and closer to being parallel with the longitudinal axis of the device.  Thus, they are considered .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771